Citation Nr: 0516898
Decision Date: 04/08/05	Archive Date: 06/28/05

DOCKET NO. 00-01 311                        DATE Apr 08 2005

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to an increased rating for a fungal infection of the feet, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to November 1945. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 1999 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied an increased (compensable) rating for the veteran's service-connected fungal infection of the feet, and denied service connection for headaches (claimed as due to in-service boxing). The veteran timely disagreed in September 1999, and the RO issued a statement of the case (SOC) in December 1999. The veteran's timely substantive appeal was received in December 1999. By a Hearing Officer Decision issued in July 2000, the disability rating for service-connected fungal infection of the feet, to include the toenails, was increased to 10 percent. Since the veteran was not granted the maximum available evaluation for a skin disability, his appeal remains in controversy. See AB v. Brown, 6 Vet. App. 35 (1993). In October 2003, the Board remanded the claims for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The record reflects that the veteran has submitted a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for headaches and temporary blindness following a VA surgical procedure. The record before the Board does not reflect that this claim has been adjudicated. This claim is referred to the RO for further action as necessary.

This appeal has been advanced on the Board's docket in accordance with 38 C.F.R. § 20.900(c) (2004).

- 2 


FINDINGS OF FACT

1. All relevant and available evidence necessary for an equitable disposition of the issues addressed in this decision has been obtained, and all statutory duties to the veteran have been met.

2. There is no medical evidence of record which reflects diagnosis of a current headache disorder.

3. The veteran failed to report for VA examination scheduled to determine the current severity of the veteran's service-connected fungal infection of the feet.

CONCLUSIONS OF LAW

1. The criteria for service connection for a disorder manifested by headaches have not been met. 38 U.S.C.A. §§ 1101, 1110,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.655 (2004).

2. The criteria for an evaluation in excess of 10 percent for a fungal infection of the feet have not been met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.655 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began to have headaches during service, as a result of participation in boxing matches. The veteran also contends that he is entitled to an evaluation in excess of 10 percent for a fungal infection of the feet.

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that the VCAA was enacted in November 2000. This law eliminates the concept of a well-grounded claim, redefines the obligations

- 3 


of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date. VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096,2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions).

Except for provisions pertaining to claims to reopen based on the submission of new and material evidence, which are not relevant to this appeal, the VCAA is applicable to all claims filed on or after the date of enactment, November 9,2000, or filed before the date of enactment but not yet final as of that date. Although the claims on appeal were submitted in April 1999, more than a year prior to the enactment of the VCAA, no final decision had been rendered at the time of the enactment, and the VCAA is applicable to the claims on appeal. See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initially, in the September 1999 rating decision, the veteran was advised of the criteria for service connection, and was advised that the claim was not well grounded. The veteran was also advised of the criteria for an increased (compensable) evaluation for a fungal infection of the feet. A December 1999 sac advised the veteran of the regulatory criteria in effect at that time.

- 4


Following the veteran's testimony at a personal hearing conducted in June 2000, an increased, 10 percent evaluation, was assigned for the veteran's fungal infection of the feet, evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813, and the July 2000 hearing officer decision explained that determination.

By a letter issued in December 2002, the RO specifically notified the veteran of the enactment of the VCAA and advised the veteran of VA's duty to notify him about his claims and to assist him to obtain evidence for the claims. The RO provided a list of the evidence on file in support of the claims and advised the veteran of the criteria for establishing service connection and the criteria for an increased evaluation for the service-conducted fungus infection of the feet.

In February 2003, the RO notified the veteran that his claim had been transferred to the Board. In March 2003, the Board notified the veteran of changes in the regulations governing evaluations for skin disorders. Following the decision in Disabled American Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), which invalidated consideration by the Board of evidence not developed prior to transfer of the record to the Board, the veteran's claim was remanded for consideration of the additional evidence by the agency of original jurisdiction. However, the Board's March 2003 letter to the veteran is effective to notify the veteran of the revision of the regulations addressed.

In March 2004, the RO issued another letter which specifically notified the veteran of the enactment of the VCAA and advised the veteran of VA's duty to notify him about his claims and to assist him to obtain evidence for the claims. The March 2004 letter also specifically advised the veteran that he could submit or identify evidence for up to one year after the issuance of the letter.

By a supplemental statement ofthe case (SSOC) issued in October 2004, the RO notified the veteran of the provisions of38 C.F.R. § 3.655, which governs circumstances involving failure to report for VA examinations, and provided the veteran with the complete text of 38 C.F.R. § 3.159, as revised to incorporate and implement the VCAA. The October 2004 SSOC also set forth the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, governing evaluation of eczema, as

- 5 


effective from August 30, 2002, and the provisions of DC 7813, governing evaluation of dermatophytosis.

The communications of record demonstrate that VA has attempted to comply with VCAA requirements to notify and assist the claimant. Although less than one year has elapsed since the veteran was last notified of the provisions of 38 C.F.R. § 3.159, the VCAA does not preclude completion of appellate review. Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).

It is noted that the decision of the Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA notice, as required by 38 V.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits, or that an essentially equivalent notification was provided.

The current decision in Pelegrini noted that a VCAA notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."

This new "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1). As the Board has noted above, the veteran has been afforded opportunities to submit additional evidence, and has been given notice of the complete text of 38 C.F.R. § 3.159, as revised. The Board finds that the claimant has indeed been notified that he should provide or identify any and all evidence relevant to the claims.

- 6 


In addition, each of the four content requirements of a VCAA notice has been fully satisfied, and the Board concludes that any error in not providing a single notice to the appellant covering all content requirements is harmless error.

The Board finds that VA has done everything reasonably possible to assist the claimant. Adjudication of the claims may proceed, consistent with the VCAA. The record demonstrates that remand for further action in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duties to inform and assist the veteran as to the claims at issue.

Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the appellant's claims on the merits.

Laws and regulations applicable to service connection

Basic entitlement to disability compensation may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Certain chronic disabilities, to include a chronic organic disease of the nervous system, will be presumed to be related to service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a

- 7 


disease or injury in service (established by lay or medical evidence); and of a nexus between the in service injury or disease and the current disability (established by medical evidence). See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996) (table). Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement. In the absence of medical evidence of a current claimed disorder, service connection may not be granted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 C.F.R. § 3.303(b). Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

When a claimant fails, without good cause, to report for a medical examination scheduled in connection with a claim for service connection, the claim for service connection shall be based upon review of the evidence of record. See 38 C.F.R. § 3.655 (2004).

1. Claim for service connection for headaches

By a claim submitted in April 1999, the veteran sought service connection for headaches which he contended resulted from participation in boxing matches while he was in service. The veteran stated that he had 60 fights, implying that these were conducted during service.

The veteran's service medical records reflect that the veteran complained of headaches, fever and chills in May 1944. A diagnosis of malaria was assigned. The veteran's service separation examination, conducted in November 1945, discloses no neurologic findings or complaints of headaches. The veteran's service records do not reflect his military occupational specialty or his activities in service.

- 8 


There are only a few private or VA outpatient treatment records or clinical records dating prior to 1984. These records are devoid of complaints of headaches or medical diagnosis of a headache disorder. The report of an April 1984 VA examination is devoid of evidence of complaints or diagnosis of a headache disorder.

At his June 2000 personal hearing, the veteran testified that he was treated by VA for his headaches as early as 1946 or 1947; the veteran also testified that treatment by VA was provided while he was in service. The veteran testified that the treatment for headaches consisted primarily of prescribing "pills." The veteran also testified that, one time when he had headaches, electrodes were placed on his head, and the headaches got worse.

VA inpatient treatment records dated in June 1999 reflect that a left carotid stenosis was diagnosed and the veteran was admitted for left endarterectomy. The history noted that the veteran had previously undergone right carotid endarterectomy. VA outpatient clinical records through June 2000 are devoid of evidence of diagnosis of a headache disorder.

The record reflects that the veteran was informed, in an October 2003 Board Remand and in a March 2004 letter, that VA examination would be conducted to assist him to develop his claim. That VA examination was scheduled in April 2004, and the record reflects that the veteran was notified of the examination at the address to which his mail was sent, without being returned thereafter.

The veteran did not appear for examination. The veteran was informed, in the October 2004 SSOC, that he had not reported for examination. That SSOC also advised the veteran of the effect on a claim of failure to report for VA examination. There is no evidence that the veteran has contacted VA to request that the examination be rescheduled or to explain his failure to report.

- 9 


Analysis

The veteran contends that he participated in boxing matches in service. While there is no notation of such activities in the veteran's service medical records, it is not clear that the veteran's service medical or personnel records which might document such activities are complete. The veteran contends that he was treated in service for headaches, but the records associated with the claims file are devoid of such evidence.

The veteran contends that he was treated for headaches proximate to service, but the statements of record proximate to service do not reflect complaints of headaches. The record of VA examination conducted in 1984 is devoid of complaints or diagnosis of headaches.

VA treatment records during the pendency of this appeal, including records dated in 1999 and 2000, are devoid of a diagnosis of headaches, notation of treatment of headaches, or discussion of complaints of headaches.

VA examination to afford the veteran evaluation of his complaints of headaches was scheduled in 2004, but the veteran did not appear.

The veteran has been afforded VA examination. The governing regulation provides that, when a veteran fails to appear for VA examination scheduled in connection with an original claim, the claim will be evaluated on the basis of the evidence of record. 38 C.F.R. § 3.655.

In this case, there is no evidence that a headache disorder was medically diagnosed proximate to the veteran's service, so service connection on the basis of a presumption for an organic disorder of the nervous system is not warranted. The evidence is devoid of a current medical diagnosis of a headache disorder. In the absence of evidence of the claimed disorder, service connection cannot be granted. Rabideau, supra. The claim must be denied. In light ofthe denial under 38 C.F.R. § 3.655, the provisions of38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.

- 10 


Laws and regulations governing claims for increased initial evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F .R. § 4.1. The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

When a claimant fails to report for a scheduled medical examination without good cause scheduled in connection with a claim for increase, the claim shall be denied. See 38 C.F.R. § 3.655 (2004).

2. Claim for an evaluation in excess of 10 percent for a fungus infection of the feet

An October 1946 rating decision granted service connection for a fungus infection, both feet. That disability was evaluated as noncompensable, and that noncompensable evaluation remained in effect when the veteran submitted the claim underlying this appeal. The veteran's fungal infection of the feet is evaluated under 38 C.F.R. § 4.118, DC 7813, the criteria pertaining to dermatophytosis (fungus) of the toes or toenails.

On VA examination of the skin conducted in May 1999, the examiner stated that no skin lesions were present. The veteran reported that he incurred a fungal infection

- 11 


of the toenails of both feet while in service. A diagnosis of bilateral onychomycosis of both feet was assigned.

Outpatient treatment notes dated in August 1999 reflect that the veteran complained that his feet were hurting. The examiner determined that his toes were hurting because there was pressure on the overgrown, mycotic toenails from his shoes. The skin of his feet was intact and in good condition, although there were "hints" of tinea pedis.

In September 1999, the veteran again presented with elongated, thickened, crumbly, deformed pedal nails, one through five bilaterally. A renewal of c1otrimazole cream was ordered. Treatment notes dated in December 1999 reflect that the veteran's skin remained intact.

VA outpatient treatment records dated in June 2000 reflect that the veteran had finished a course of Sporanox for control of the onychomycosis, but his nails did not appear to be clearing up even though he had been on the medication for almost a year. The veteran underwent debridement of the nails. There was also some peeling of the skin.

The veteran failed to report for VA examination scheduled in April 2004. The record is devoid of evidence that the veteran has contacted VA to request that the examination be rescheduled or to explain why he failed to report.

Analysis

The provisions of38 C.F.R. § 3.655(b) state that, when a veteran fails to report for VA examination scheduled in connection with a claim for an increased evaluation, without good cause, the claim is to be denied. By operation of this regulation, this appeal must be denied, as the claim at issue is a claim for an increase, and the veteran has not explained his failure to report. Moreover, the veteran was notified by the RO's March 2004 letter, which was not returned, that an examination was being scheduled and was advised as to what the result would be if he failed to report for examination.

- 12 


The veteran was notified, in the October 2004 SSOC, that he had failed to report for VA examination, and that SSOC included the complete text of 38 C.F.R. § 3.655. That SSOC was not returned to the RO, so it is presumed that it was delivered to the veteran. The veteran did not thereafter contact VA. Good cause for the failure to report cannot be assumed.

The claim for an evaluation in excess of 10 percent for dermatophytosis of the feet must be denied. In light of the denial under 38 C.F.R. § 3.655, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.

ORDER

The appeal for service connection for headaches is denied.

The appeal for an evaluation in excess of 10 percent for a fungal infection of the feet is denied.

BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

- 13 






